DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 25, 27-29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman (US 5066296) in view of Corneille (US 20120221005).
With respect to claim 1, Chapman teaches an intramedullary nail (10) (see fig. 1-2 below), comprising: a body with a first end (e.g. proximal end, at 16) and a second end (e.g. distal end, at 18), the body (top to tip of the intramedullary nail) comprising: a fastening end (14) at the first end of the body (see fig. 1-2 below), wherein the fastening end comprises: an insertion opening (e.g. to receive 22) extending from the first end into the body along a longitudinal axis of the body (see fig. 2 below); and an engagement opening (30) extending from the first end through the body to an exterior surface (see figs. 1-2 below, col. 5 lines 20-45), wherein a portion of the engagement opening overlaps with a portion of the insertion opening (see fig. 1-2 below) to form an oblique 

    PNG
    media_image1.png
    593
    875
    media_image1.png
    Greyscale

Chapman does not teach a closed end at the second end of the body.
Corneille, also drawn to an intramedullary nail (130), teaches a closed end (see para. 43) at the second end of the body (at 136) as a matter of engineering design choice in order to provide an alternate equivalent design to a fully cannulated intramedullary nail (see para. 43).

As for claim 2, Chapman, as modified by Corneille, further teaches the intramedullary nail of claim 1, wherein the fastening end further comprises: a first fastening segment extending away from the first end of the body (16) a first distance along the longitudinal axis (see fig. 2 below); and a second fastening segment extending away from the first end of the body (16) a second distance along the longitudinal axis, wherein the first distance is greater than the second distance (see fig. 2 below) and wherein the first fastening segment is offset from the second fastening segment along the longitudinal axis (see fig. 2 below); and wherein the oblique opening extends between the first fastening segment and the second fastening segment (see fig. 2 below).

    PNG
    media_image2.png
    443
    623
    media_image2.png
    Greyscale

As for claim 25, Chapman, as modified by Corneille, further teaches the intramedullary nail of claim 2, wherein the engagement opening further comprises a central axis (see fig. 1 above and note that the line showing the trajectory of 29 into 30 is this axis), wherein the central axis is transverse to the longitudinal axis of the body (see fig. 1, 2 above).
As for claim 27, Chapman, as modified by Corneille, further teaches the intramedullary nail of claim 1, wherein the insertion opening is threaded (at 20, see fig. 2 above and also col. 5 lines 6-10).
As for claim 28, Chapman, as modified by Corneille, further teaches the intramedullary nail of claim 1, wherein the insertion opening further comprises a central axis (e.g. along 22- see fig. 2 above).
As for claim 29, Chapman, as modified by Corneille, further teaches the intramedullary nail of claim 28, wherein the central axis extends parallel to the longitudinal axis of the body (see fig. 2 above).
As for claim 32, Chapman, as modified by Corneille, further teaches the intramedullary nail of claim 2, further comprising a locking screw (29), wherein the locking screw passes through the engagement opening to secure the nail to a bone (see fig. 1-2 above and also col. 5 lines 20-46).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman (US 5066296) and Corneille (US 20120221005), as applied to claim 1, further in view of Siravo (US 20050277936).
Chapman, as modified by Corneille, does not appear to teach wherein the at least two openings comprises four openings extending through the body on independent planes and angularly spaced apart.
Siravo, also drawn intramedullary nails, teaches a plurality of oblique openings (e.g. 111, 120, 121, 130, 140) extending through the body on independent planes and angularly spaced apart (see para. 24 and 26) in order to provide a plurality of angled fixation points that will ensure greater stability by securing the nail to bone in different planes (see para. 26).

    PNG
    media_image3.png
    278
    856
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    300
    501
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    816
    517
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chapman, as modified by Corneille, wherein the at least two openings comprises four openings extending through the body on independent planes and angularly spaced apart, in view of Siravo, in order to provide a plurality of angled fixation points that will ensure greater stability by securing the nail to bone in different planes.

Claims 4 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman (US 5066296) and Corneille (US 20120221005), as applied to claims 1 and 2, further in view of Czartoski (US 20070123876).
As for claims 4 and 21-23, Chapman, as modified by Corneille, does not appear to teach wherein the at least two openings comprises: three first openings; and a second elongated opening; wherein the closed end is comprised of an arcuate portion and a flat portion, wherein the flat portion is a tip of the closed end; wherein the closed end is comprised of a straight section and a curved tip, wherein the curved tip is adjacent to the straight section, and wherein the straight section extends from the curved tip to an exterior surface of the body; wherein the closed end is bullet shaped.
Czartoski, also drawn to intramedullary nails, teaches wherein the at least two openings comprises: three first (oblique) openings (e.g. 76, 20, 62) (see fig. 4, 6 below); and a second elongated opening (e.g. 64- see fig. 4, 6 below); wherein the closed end is comprised of an arcuate portion and a flat portion, wherein the flat portion is a tip of the closed end (see fig. 3b below and para. 95 below); wherein the straight section extends from the curved tip to an exterior surface of the body (see fig. 3b1 below); and wherein the closed end is bullet shaped (see para. 95 below) in order to provide a plurality of angled fixation points that will ensure greater stability by securing the nail to bone in different planes and allow for easy entry of the intramedullary nail into the bone (see para. 35, 36, 95-97).


    PNG
    media_image6.png
    809
    766
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    588
    802
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    426
    626
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chapman, as modified by Corneille, wherein the at least two openings comprises: three first openings; and a second elongated opening; wherein the closed end is comprised of an arcuate portion and a flat portion, wherein the flat portion is a tip of the closed end; wherein the closed end is comprised of a straight section and a curved tip, wherein the curved tip is adjacent to the straight section, and wherein the straight section extends from the curved tip to an exterior surface of the body; wherein the closed end is bullet shaped, in view of Czartoski, in order to provide a plurality of angled fixation points that will ensure greater stability by securing the nail to bone in different planes and allow for easy entry of the intramedullary nail into the bone.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman (US 5066296) and Corneille (US 20120221005), as applied to claim 2, further in view of Ekholm (US 20070255283).
As for claim 24, Chapman, as modified by Corneille, does not appear to teach wherein a portion of the engagement opening extending through the body of the intramedullary nail is threaded.
Ekholm teaches a threaded engagement opening (see last 6 lines of para. 25 below) in order to provide a known interlocking arrangement between a screw and a complementary opening (see para. 25 below).

    PNG
    media_image9.png
    660
    573
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chapman, as modified by Corneille, wherein a portion of the engagement opening extending through the body of the intramedullary nail is threaded, in further view of Ekholm, in order to provide a known interlocking arrangement between a screw and a complementary opening.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman (US 5066296) and Corneille (US 20120221005), as applied to claim 1, further in view of Otte (US 4522202).
As for claim 26, Chapman, as modified by Corneille, does not teach wherein the fastening end is configured as a step.
Otte, also drawn to intramedullary nails, teaches wherein a fastening end is configured as a step (see fig. 1) in order to provide an alternate equivalent design (compare to fig. 2, 3) that will provide attachment to a driving tool (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chapman, as modified by Corneille wherein the fastening end is configured as a step, in view of Otte, in order to provide an alternate equivalent design that will provide attachment to a driving tool.

Claims 1, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ekholm (US 20070255283) in view of Otte (US 4522202) in view of Siravo (US 20050277936) in further view of Pennig (US 20060100623).
With respect to claims 1, 30 and 31, Ekholm teaches an intramedullary nail (10), comprising: a body (e.g. from top to tip of the intramedullary nail) with a first end (e.g. proximal end) and a second end (e.g. distal end), the body comprising: a fastening end at the first end of the body (see fig. 3 below), wherein the fastening end comprises: an insertion opening (see fig. 3 below) extending from the first end into the body along a longitudinal axis (15) of the body; and an engagement opening (30) extending from the first end through the body to an exterior surface (see fig. 3 below), wherein a portion of the engagement opening overlaps with a portion of the insertion opening (see fig. 3 below).

    PNG
    media_image10.png
    333
    916
    media_image10.png
    Greyscale

Eckholm does not teach an oblique opening at the first end of the body, and wherein the oblique opening intersects and overlaps the longitudinal axis at the first end; a closed end at the second end of the body; and at least two openings positioned oblique to the longitudinal axis of the body between the first end and the second end of the body; wherein the body has a circular cross-section; and wherein the body is configured as an elongated cylinder extending from the fastening end to the closed end.
Otte, also drawn to intramedullary nails teaches an oblique opening (see fig. 3 below) at the first end (e.g. top end) of the body, and wherein the oblique opening intersects and overlaps the longitudinal axis (e.g. along 6) at the first end (see fig. 3 below) in order to provide an alternate equivalent design (compare to fig. 2, 3) that will provide attachment to a driving tool (see abstract). 

    PNG
    media_image11.png
    554
    228
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eckholm an oblique opening at the first end of the body, and wherein the oblique opening intersects and overlaps the longitudinal axis at the first end; a closed end at the second end of the body, in view of Otte, in order to provide an alternate equivalent design that will provide attachment to a driving tool.
Siravo, also drawn intramedullary nails, teaches a plurality of oblique openings (e.g. 111, 120, 121, 130, 140) extending through the body on independent planes and angularly spaced apart (see para. 24 and 26) in order to provide a plurality of angled fixation points that will ensure greater stability by securing the nail to bone in different planes (see para. 26).

    PNG
    media_image3.png
    278
    856
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ekholm, at least two openings positioned oblique to the longitudinal axis of the body between the first end and the second end of the body, in view of Siravo, in order to provide a plurality of angled fixation points that will ensure greater stability by securing the nail to bone in different planes.
Pennig, also drawn to intramedullary nails, teaches a closed end at the second end of the body (see para. 49); wherein the body has a circular cross-section (see para. 48); and wherein the body is configured as an elongated cylinder extending from the fastening end to the closed end (see para. 48) in order to provide a known intramedullary nail shape that will provide improved fixation of fractures to long bones (see abstract).

    PNG
    media_image12.png
    246
    572
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Eckholm with a closed end at the second end of the body; wherein the body has a circular cross-section; and wherein the body is configured as an elongated cylinder extending from the fastening end to the closed end, in view of Pennig, in order to provide a known intramedullary nail shape that will provide improved fixation of fractures to long bones.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapman (US 5066296) and Corneille (US 20120221005), as applied to claim 32, further in view of Bottlang (US 8398690).
As for claim 33, Chapman, as modified by Corneille, does not teach wherein the locking screw is comprised of a head and a shaft; the shaft comprised of a first threaded section proximate to the head, and a smooth section adjacent to the first threaded section, and a second threaded section adjacent to the smooth section.
Bottlang teaches a locking screw comprised of a head and a shaft (see fig. 2 below); the shaft comprised of a first threaded section proximate to the head, and a smooth section adjacent to the first threaded section, and a second threaded section adjacent to the smooth section (see fig. 2, 4 below) in order to allow the screw to be interlocked with both the bone and a bone stabilization element (see abstract).

    PNG
    media_image13.png
    515
    1008
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chapman, as modified by Corneille, wherein the locking screw is comprised of a head and a shaft; the shaft comprised of a first threaded section proximate to the head, and a smooth section adjacent to the first threaded section, and a second threaded section adjacent to the smooth section, in view of Bottlang, in order to allow the screw to be interlocked with both the bone and a bone stabilization element.

Reasons for Allowance
The following is an examiner’s statement of reasons for indication of allowable subject matter:

The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the intramedullary nail including three oblique openings between the first and second ends of the body of the nail; a second oblique elongated opening extending between the first and second ends of the nail body; and wherein the insertion opening of the fastening end engages the second elongated opening, as set forth in claims 5-7. 

Response to Arguments
The objection to the Drawings is withdrawn in view of the amendment entered on 2/22/2021.
	Applicant’s arguments (see Remarks pages 9-10) regarding the USC 112, first paragraph, rejection made to claims 1-7 and 21-33 are not persuasive for the reasons provided in the Non-Final Rejection mailed on 11/12/2020 (see pages 4-5). However, this rejection is withdrawn in view of the amendment entered on 2/12/2021.
Regarding claim 25 and the indication of allowable subject matter, that subject matter has been removed in the amendment entered on 2/12/2021 and this claim no longer contains allowable subject matter (see page 22 of the Non-Final Rejection mailed on 11/12/2020 for further clarity, if needed).
Applicant’s arguments with respect to claim(s) 1-4 and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773